NUMBER 13-18-00384-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LANCE TAYLOR,                                                                  Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.


                                        ORDER
                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

        This cause is before the Court on appellant's eighth motion for extension of time

to file the brief. On August 7, 2019, December 19, 2019, December 3, 2020, and May 24,

2021, the Court abated the cause and remanded to the trial court, each time due to

appellant’s two previous court appointed counselors’ failure to timely file a brief.
         On December 21, 2021, in the most recent order of abatement, we ordered several

specific actions to take place:

         1. Appellant’s counsel was ordered to review the entire clerk’s and reporter’s
            record and inform the trial court of any missing portions of the record at the
            ordered hearing,

         2. The trial court was ordered to identify any missing portions of the record and
            cause them to be filed, and,

         3. The trial court was ordered to file specific findings related to any missing, lost,
            or destroyed record.

         After an abatement hearing, the trial court found portions of the record between

February 20, 2016, and February 16, 2018, were missing from the reporter’s record filed

on March 18, 2019. The trial court found no other portion of the record is missing and

ordered the court reporter to prepare supplemental reporter’s records containing the

identified missing portions of record. On March 14, 2022, the court reporter filed ten

additional volumes of records containing the pretrial hearings identified. Appellant’s brief

is currently due April 13, 2022.

         Appellant’s counsel now asserts the record is still incomplete, specifically stating

that six pretrial hearings between January 5, 2017, and October 23, 2017, are omitted.

On December 21, 2021, we had instructed appellant’s counsel, the Honorable Diamond

De Leon, that further motions for extension of time, absent exigent circumstances, will not

be favorably entertained by the Court and further ordered him to review the entire record

and notify the trial court of any missing portions at the abatement hearing before the trial

court.




                                               2
         Again, the Court looks with disfavor upon the delay caused by counsel’s failure to

address the missing portions of the record as ordered on December 21, 2021, and in

earlier motions. However, a complete record is necessary to protect the rights of the

appellant.

         Accordingly, appellant's ninth motion for extension of time to file the brief is hereby

granted. IT IS THEREFORE ORDERED that the Honorable Diamond De Leon,

counsel for appellant, work with the trial court to identify and submit any final

missing portions of the record; the Honorable Diamond De Leon, counsel for

appellant, is further ORDERED to file the appellate brief with this Court on or before

5:00 p.m. on May 25, 2022.

         If the Honorable Diamond De Leon fails to file the appellate brief with this

Court on or before 5:00 p.m. on May 25, 2022, then the Honorable Diamond De Leon

is ORDERED to appear in person on May 26, 2022 at 10:00 a.m. in the Courtroom

of the Thirteenth Court of Appeals, located at 901 Leopard Street, 10th Floor in

Corpus Christi, Texas, to show cause why he should not be held in contempt of

court.

                                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
5th day of April, 2022.




                                                3